DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed June 15, 2022.  Claims 1-10 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-5, the closest prior art references, Kawasaki et al. (US 2007/0273819 A1), Joo et al. (US 2008/0002129 A1), and Kitagawa (US 2009/0109356 A1), cited in parent application 16/876786,  fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “a third metal line formed on the counter electrode along the first metal line; a columnar spacer formed on the counter substrate; a first alignment film covering the third metal line on the TFT substrate; and a second alignment film covering the columnar spacer on the counter substrate, wherein the pixel electrode and the counter electrode are transparent, the counter electrode electrically connected to the third metal line, the first alignment film and the second alignment film contact each other at a position of the columnar spacer, and 29a width of the third metal line at an intersection of the first metal line and the second metal line is wider than a width of the third metal line between the intersection and an adjacent intersection.”
In regard to independent claim 6 and dependent claims 7-10, the closest prior art references, Kawasaki et al. (US 2007/0273819 A1), Joo et al. (US 2008/0002129 A1), and Kitagawa (US 2009/0109356 A1),  fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “a third metal line formed under the counter electrode along the first metal line; a columnar spacer formed on the counter substrate; a first alignment film covering the third metal line on the TFT substrate; and a second alignment film covering the columnar spacer on the counter substrate, wherein the pixel electrode and the counter electrode are transparent, the counter electrode electrically connected to the third metal line, the first alignment film and the second alignment film contact each other at a position of the columnar spacer, and a width of the third metal line at an intersection of the first metal line and the second metal line is wider than a width of the third metal line between the intersection and an adjacent intersection.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871